Citation Nr: 1117501	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-26 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an effective date prior to August 22, 2007, for a grant of service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a higher initial evaluation for PTSD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision granted service connection for PTSD and assigned it a noncompensable rating, both effective from August 22, 2007.  A notice of disagreement was received in November 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.  Before the July 2009 substantive appeal, the RO had in June 2009 changed the initial rating to 30 percent effective from August 22, 2007.  A hearing was held at the RO before the undersigned Veterans Law Judge of the Board in August 2010.  A transcript of the hearing is contained in the claims folder.  The Veteran submitted documentary evidence at that time.  

The issue of a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of the Veteran's August 2010 hearing, he requested a withdrawal of his appeal of the RO's denial of an effective date prior to August 22, 2007 for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal of the RO's denial of an effective date prior to August 22, 2007 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date for service connection for PTSD

At the time of the Veteran's August 2010 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the RO's denial of an effective date prior to August 22, 2007 for the grant of service connection for PTSD is requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn his appeal concerning this issue of an effective date prior to August 22, 2007 for the grant of service connection for PTSD, during his hearing on appeal in August 2010.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the PTSD effective date matter since the appeal has been withdrawn.  


ORDER

The appeal of the RO's denial of an effective date prior to August 22, 2007 for the grant of service connection for PTSD is dismissed.



REMAND

The Veteran testified during his August 2010 hearing before the undersigned Veterans Law Judge that he receives ongoing treatment for his service-connected PTSD, and that he believes that it has become worse since the time of his last VA psychiatric examination, which was in February 2008.  He indicated that he would be willing to attend another VA psychiatric examination.  The most recent VA medical records contained in the claims folder are dated in January 2009.  Any outstanding VA medical records since then should be obtained, in order to assist the Veteran.  Additionally, another VA psychiatric examination should be conducted, as the Veteran has alleged that his PTSD has become worse since the last VA examination.  In Green v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA medical records of treatment the Veteran has received from the Memphis, Tennessee VA Medical Center since January 2009.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination for PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be performed.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should report all PTSD symptoms to allow for applitcation of VA rating criteria for PTSD.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


